Exhibit 10.12(e)

 

EXECUTION COPY

 

AMENDMENT NO. 9 TO AMENDED AND
RESTATED RECEIVABLES PURCHASE AGREEMENT

 

This AMENDMENT NO. 9 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of March 29, 2010 (this “Amendment”), is by and among MANITOWOC
FUNDING, LLC, as Seller, THE MANITOWOC COMPANY, INC., as Servicer, HANNOVER
FUNDING COMPANY LLC, as Purchaser, and NORDDEUTSCHE LANDESBANK GIROZENTRALE, as
Agent.

 

WHEREAS, the parties hereto are parties to that certain Amended and Restated
Receivables Purchase Agreement, dated as of December 21, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”);

 

WHEREAS, concurrently herewith and pursuant to that certain Joinder Agreement,
dated as of the date hereof, McCann’s Engineering & Manufacturing Co., LLC
(“McCann”), a California limited liability company, is becoming party to the
Purchase and Sale Agreement, as an Originator thereunder (the “McCann Joinder”);

 

WHEREAS, concurrently herewith the Seller, the Servicer, the Agent, McCann,
Grove U.S. L.L.C., Manitowoc Cranes, LLC, Manitowoc FSG Operations, LLC,
Manitowoc FSG Services, LLC and The Northern Trust Company are entering into the
Third Amended and Restated Multi-Party Lockbox Agreement, dated as of the date
hereof (the “Northern Trust Lockbox Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement as set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.           Definitions.  Capitalized terms defined in the Agreement
and used but not otherwise defined herein shall have the meanings assigned
thereto in the Agreement.

 

SECTION 2.           Amendments.  The Agreement is hereby amended as follows:

 

(a)           The definition of “Intercreditor Agreement” set forth in Exhibit I
to the Agreement is replaced in its entirety with the following:

 

“Intercreditor Agreement” means the Sixth Amended and Restated Intercreditor
Agreement, dated as of March 29, 2010, among Manitowoc, the Originators, the
Seller, the Agent and JPMorgan Chase Bank, N.A., as the same may be amended,
supplemented or otherwise modified from time to time.

 

(b)           Section 4.5 of the Agreement is replaced in its entirety with the
following:

 

--------------------------------------------------------------------------------


 

Section 4.5             Responsibilities of the Seller.  Anything herein to the
contrary notwithstanding, the Seller shall (i) perform all of its obligations,
if any, and cause each Originator to perform all of such Originator’s
obligations, under the Contracts related to the Pool Receivables to the same
extent as if interests in such Pool Receivables had not been transferred
hereunder or, in the case of the Originators, under the Purchase and Sale
Agreement, and the exercise by the Agent or the Purchaser of its rights
hereunder shall not relieve the Seller or any Originator from any such
obligations and (ii) pay when due any taxes payable by the Seller when due.  The
Agent and the Purchaser shall not have any obligation or liability with respect
to any Pool Receivable, any Related Security or any related Contract, nor shall
any of them be obligated to perform any of the obligations of the Seller under
any of the foregoing.

 

SECTION 3.           Representations and Warranties.  On the date hereof, each
of the Seller and Manitowoc hereby represents and warrants (as to itself) to the
Purchaser and the Agent as follows:

 

(a)           after giving effect to this Amendment, no event or condition has
occurred and is continuing which constitutes a Termination Event or Unmatured
Termination Event;

 

(b)           after giving effect to this Amendment, the representations and
warranties of such Person set forth in the Agreement and each of the other
Transaction Document are true and correct as of the date hereof, as though made
on and as of such date (except to the extent such representations and warranties
relate solely to an earlier date and then as of such earlier date); and

 

(c)           this Amendment constitutes the valid and binding obligation of
such Person, enforceable against such Person in accordance with its terms.

 

SECTION 4.           Effectiveness.  This Amendment shall be effective, as of
the date hereof, upon receipt by the Agent of the following (in each case, in
form and substance reasonably satisfactory to the Agent):

 

(a)           counterparts of this Amendment duly executed by each of the
parties hereto;

 

(b)           counterparts of the McCann Joinder, the Intercreditor Agreement
(as defined in Section 2(a) above), and the Northern Trust Lockbox Agreement, in
each case duly executed by each of the parties thereto;

 

(c)           an executed copy of a letter from JPMorgan Chase Bank, N.A. to
Manitowoc confirming that the transactions contemplated by the Transaction
Documents constitute a “Permitted Securitization” under the Credit Agreement;

 

(d)           opinions of counsel to the Seller and each Originator regarding
certain corporate, enforceability, security interests and bankruptcy matters in
form and substance acceptable to the Agent and customary for transactions
similar to those contemplated by the Transaction Documents; and

 

2

--------------------------------------------------------------------------------


 

(e)           such other agreements, documents, lien searches, officer
certificates and instruments as the Agent shall request.

 

SECTION 5.           Miscellaneous.  The Agreement, as amended hereby, remains
in full force and effect.  Any reference to the Agreement from and after the
date hereof shall be deemed to refer to the Agreement as amended hereby, unless
otherwise expressly stated.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
then taken together shall constitute one and the same Amendment.  This Amendment
may be executed by facsimile or delivery of a “.pdf” copy of an executed
counterpart hereof.  This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including Sections
5-1401 and 5-1402 of the General Obligations Law of the State of New York, but
without regard to any other conflict of laws provisions thereof) and the
obligations, rights and remedies of the parties under this Amendment shall be
determined in accordance with such laws.

 

[Signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, as of the date first above written.

 

 

MANITOWOC FUNDING, LLC,

 

as Seller

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Amendment No. 9 to Amended and Restated
Receivables Purchase Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

THE MANITOWOC COMPANY, INC.,

 

as Servicer

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Amendment No. 9 to Amended and Restated
Receivables Purchase Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE, as Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Amendment No. 9 to Amended and Restated
Receivables Purchase Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

HANNOVER FUNDING COMPANY LLC,

 

as Purchaser

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Amendment No. 9 to Amended and Restated
Receivables Purchase Agreement

 

S-4

--------------------------------------------------------------------------------